Citation Nr: 0021831	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  95-20 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for rheumatic heart 
disease with mitral stenosis, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


REMAND

The veteran had service from December 1956 to April 1958.  He 
has filed a claim for an increased rating for his service-
connected disability from rheumatic heart disease.  His claim 
is well grounded.  See Proscelle v. Derwinski, 2 Vet. 
App.629, 632 (1992).

The veteran has service-connected disability from rheumatic 
heart disease with mitral insufficiency.  The disability was 
rated 10 percent disabling from February 1964 to April 1992.  
Effective in April 1992, the rating was increased to 30 
percent.

VA outpatient treatment records dated in April 1984 contain a 
diagnosis of angina.  Private hospital records dated in March 
1990 contain an impression of dyspnea on exertion secondary 
to a combination of massive ascites and chronic obstructive 
pulmonary disease (COPD).

In March 1994 the veteran was hospitalized at a VA medical 
center with symptoms which included atrial fibrillation with 
rapid ventricular response.  During a VA examination in 
December 1994, the veteran gave a history of atrial 
fibrillation, mitral valve prolapse, and myocardial 
infarction.  An examiner reported  diagnoses of such 
illnesses as well as probable chronic obstructive pulmonary 
disease (COPD).

A report of a VA examination dated in July 1998 indicates 
that the veteran had a history of coronary artery disease and 
two myocardial infarctions as well as rheumatic heart 
disease.  The examiner expressed the opinion that it is more 
likely than not that the veteran's coronary artery disease 
was not related to his service-connected valvular disease 
from rheumatic fever.

To complete the record, the Board deems it necessary to 
remand this matter for a medical examination.  The veteran is 
hereby notified that it is his responsibility to report for 
the examination and to cooperate in the development of the 
claim, and that the consequences of failure to report for a 
VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (1999).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have recently treated the veteran for 
heart disease and COPD.  The RO should 
obtain and associate with the claims 
folder any pertinent records that are not 
currently part of the claims folder, 
including all records of recent VA 
treatment.

2.  The RO should afford the veteran an 
appropriate examination(s) to assess the 
symptoms attributable to his service-
connected rheumatic heart disease with 
mitral stenosis.  The claims folder 
should be made available and reviewed by 
the examiner.  All indicated tests and 
diagnostic studies must be performed.  
The examiner should express an opinion 
concerning which of the veterans 
symptoms, have been and are attributable 
to his service connected rheumatic heart 
disease with mitral valve stenosis, as 
opposed to his coronary artery disease 
and COPD.  As to conclusions reached by 
the examiner, a discussion of the facts 
and medical principals involved would be 
of considerable assistance to the Board.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claim for an 
increased rating for the veteran's 
service connected disability from 
rheumatic heart disease with mitral valve 
stenosis.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



